

EXHIBIT 10.7
 
SUBORDINATED SECURITY AGREEMENT
 
THIS SUBORDINATED SECURITY AGREEMENT is made as of January 3, 2008, by Forster
Drilling Corporation, a Nevada corporation (“Borrower”), Forster Drilling, Inc.,
a Texas corporation, Forster Tool & Supply, Inc., a Nevada corporation, and
Forster Exploration & Production, Inc., a Nevada corporation, each a
wholly-owned subsidiary of Borrower (the “Subsidiaries”; and collectively with
the Borrower, “Grantor”), in favor of Bank of the Ozarks (“Trustee”).
 
WHEREAS, concurrently herewith, Grantor and Trustee have entered into that
certain Indenture, of even date herewith (the “Indenture”).
 
WHEREAS, the Subsidiaries shall derive substantial benefit and advantage from
the financial accommodations to Borrower set forth in the Indenture, and it
shall be to Subsidiaries direct interest and economic benefit to assist Borrower
in processing such financial accommodation.
 
WHEREAS, the Indenture requires that Grantor shall have executed and delivered
to Trustee this Agreement to secure Borrower’s obligations to Trustee and the
holders of the notes to be issued under the Indenture (individually, a “Note”
and, collectively, the “Notes” in the manner set forth herein.
 
WHEREAS, Borrower and Trustee, together with First Security Bank, Searcy,
Arkansas have entered into an Intercreditor Agreement (the “Intercreditor
Agreement”) of even date herewith and all provisions herein are subject to such
agreement.
 
WHEREAS, Grantor desires to secure Borrower’s obligations to Trustee and the
holders of the Notes in the manner set forth herein.
 
NOW, THEREFORE, in consideration of the Secured Obligations (as hereinafter
defined) and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by Borrower, and to induce Trustee to enter
into the Indenture and for the holders of the Notes to purchase the Notes, the
parties hereto agree as follows:
 
1. Definitions. Capitalized terms not otherwise defined herein which are defined
in the Indenture shall have the meanings set forth therein or which are defined
in the UCC shall have the meanings set forth therein. In addition to any other
terms defined elsewhere in this Agreement, the following terms shall have the
following meanings:
 
“Accounts” shall mean all accounts as that term is defined in the UCC related to
the Tangible Collateral and all rights of Grantor now existing and hereafter
acquired to payment for goods sold or leased or for services rendered which are
not evidenced by an Instrument or Chattel Paper, that relate to the Tangible
Collateral, whether or not earned by performance, together with (a) all security
interests or other security held by or granted to Grantor to secure such rights
to payment, (b) all other rights related thereto (including rights of stoppage
in transit) and (c) all rights in any of such sold or leased goods which are
returned or repossessed.


Signature Page
 

--------------------------------------------------------------------------------


 
“Chattel Paper” shall mean all chattel paper as that term is defined in the UCC
related to the Tangible Collateral and any document or documents that relates to
the Tangible Collateral and evidence both a monetary obligation and a security
interest in, or a lease or consignment of, specific goods; provided that when a
transaction is evidenced both by a security agreement or a lease and by an
Instrument or series of Instruments, the group of documents taken together
constitute Chattel Paper.
 
“Collateral” shall mean Tangible Collateral wherever located, in which Grantor
now has any right or interest and the Accounts, Chattel Paper, Contract Rights,
Documents, Equipment, General Intangibles, Instruments, Inventory, Stock Rights,
cash, bank accounts, special collateral accounts, uncertificated securities (as
that term is defined in the UCC), insurance policies, all books and records (in
whatever form or medium), customer lists, credit files, computer files,
programs, printouts, source codes, software and other computer materials and
records (related to any of the foregoing) and all Proceeds (including without
limitation proceeds as that term is defined in the UCC), insurance proceeds,
unearned premiums, tax refunds, rents, profits, offspring and products thereof
related to the Tangible Collateral.
 
“Contract Rights” shall mean any right to payment under a contract not yet
earned by performance and not evidenced by an Instrument or Chattel Paper which
relates to the Collateral.
 
“Documents” shall mean all documents as that term is defined in the UCC and all
documents of title and goods evidenced thereby (including, without limitation,
all bills of lading, dock warrants, dock receipts, warehouse receipts and orders
for the delivery of goods), together with any other document which in the
regular course of business or financing is treated as adequately evidencing that
the Person in possession of it is entitled to receive, hold and dispose of such
document and the goods it covers which relate to the Collateral.
 
“Equipment” shall mean the equipment listed on Schedule I. “Secondary Equipment”
shall mean that certain subset of the Equipment identified on Schedule I as to
which the Trustee is herein granted an initial security interest which Trustee
shall release upon request of the Borrower in the event Expansion Debt (as
defined in the Indenture) is issued in accordance with the terms of Section 4.09
of the Indenture.
 
“Event of Default” shall mean any Event of Default as defined in the Indenture.
 
“General Intangibles” shall mean general intangibles as that term is defined in
the UCC related to the Collateral and all intangible personal property of every
kind and nature which relate to the Collateral (including, without limitation,
all Contract Rights, other rights to receive payments of money, chooses in
action, security interests, indemnification claims, judgments, tax refunds and
tax refund claims, royalty and product rights, inventions, work in progress,
leasehold interests in real or personal property, rights to receive rentals of
real or personal property or payments under letters of credit, insurance
proceeds and guarantee claims other than Accounts); notwithstanding the
foregoing, General Intangibles does not include patents, patent applications,
trademarks, trademark applications, trade names, copyrights, copyright
applications, permits, licenses, franchises, know-how, trade secrets, other
items of intellectual property and proprietary rights, goodwill (whether or not
associated with any of the foregoing), and computer software.
 
2

--------------------------------------------------------------------------------


 
“Guaranty” shall mean the guaranty of the Subsidiaries in Article XI of the
Indenture.
 
“Instruments” shall mean all negotiable instruments as that term is defined in
the UCC related to the Collateral, certificated securities (as that term is
defined in the UCC) and any replacements therefor and Stock Rights related
thereto, and other writings which evidence rights to the payment of money
(whether absolute or contingent) and which are not themselves security
agreements or leases and are of a type which in the ordinary course of business
are transferred by delivery with any necessary endorsement or assignment
(including, without limitation, all checks, drafts, notes, bonds, debentures,
government securities, certificates of deposit, letters of credit, preferred and
common stocks, options and warrants), and that relates to the Collateral.
 
“Inventory” shall mean the inventory set forth on Schedule II. “Secondary
Inventory” shall mean that certain subset of the Inventory identified on
Schedule II as to which the Trustee is herein granted an initial security
interest which Trustee shall release upon request of the Borrower in the event
Expansion Debt (as defined herein) is issued in accordance with the terms of
Section 4.09 of the Indenture.
 
“Permitted Liens” shall mean all liens permitted under this Agreement or the
Indenture.
 
“Pledge Agreement” shall mean the Subordinated Pledge Agreement, dated as of the
date hereof, between Trustee and Borrower (as Pledgor thereunder).
 
“Proceeds” shall mean all proceeds as that term is defined in the UCC and, in
addition, any and all amounts or items of property received when any Collateral
or proceeds thereof are sold, exchanged, collected or otherwise disposed of,
both cash and non-cash, including proceeds of insurance, indemnity, warranty or
guarantee paid or payable on or in connection with any Collateral.
 
“Receivables” shall mean all Accounts, Chattel Paper and Contract Rights and all
Instruments representing rights to receive payments.
 
“Rigs” shall mean the rigs set forth on Schedule III.
 
“Secured Obligations” shall mean, collectively, (a) all liabilities, obligations
and indebtedness (whether actual or contingent, whether owed jointly or
severally, whether for the payment of money and, if for the payment of money,
whether for principal, interest, premium, fees, expenses or otherwise) now
existing or hereafter incurred of Borrower to Trustee or the holders of Notes
under the Notes, the Indenture, this Agreement and the Pledge Agreement and of
the Subsidiaries to Trustee or the holders of Notes under this Agreement, the
Indenture and the Guaranty, as the same may be amended, modified or supplemented
from time to time, together with any and all extensions, renewals, refinancings
or refundings thereof in whole or in part, (b) all other liabilities,
obligations and indebtedness (whether actual or contingent, whether owed jointly
or severally, whether for the payment of money and, if for the payment of money,
whether for principal, interest, premium, fees, expenses or otherwise) of
Borrower or any of its Subsidiaries to Trustee or the holders of Notes now
existing or hereafter incurred, whether under other financing arrangements or
otherwise, whether related to the Notes, whether contemplated by Trustee or
Borrower at the date hereof and whether direct, indirect, matured or contingent,
joint or several, or otherwise, together with any and all extensions, renewals,
refinancings or refundings thereof in whole or in part, (c) all costs and
expenses (including, without limitation, to the extent permitted by law,
reasonable attorneys’ fees and other legal expenses) incurred by Trustee in the
enforcement and collection of any of the liabilities, obligations and
indebtedness referred to in clause (a) or (b) above, and (d) all payments and
advances made by Trustee for the maintenance, preservation, protection or
enforcement of, or realization upon, any property or assets now or hereafter
made subject to any lien granted pursuant to the Indenture or this Agreement or
pursuant to any other agreement, instrument or note relating to any of the
Secured Obligations (including, without limitation, advances for taxes,
insurance, storage, transportation, repairs and the like).
 
3

--------------------------------------------------------------------------------


 
“SEC Filings” shall include all reports filed since June 2006 by the Borrower
pursuant to the 1934 Act.
 
“Senior Security Agreement” shall mean the agreement of even date hereof by and
among the Borrow, the Subsidiaries and First Security Bank.
 
“Stock Rights” shall mean any stock, any dividend or other distribution and any
other right or property which Grantor shall receive or shall become entitled to
receive pursuant to the Pledge Agreement.
 
“Tangible Collateral” shall mean the Equipment and Inventory.
 
“UCC” shall mean the Uniform Commercial Code as in effect in any applicable
jurisdiction.
 
2. Grant of the Security Interest.
 
(a) Grantor hereby grants to and creates in favor of Trustee a continuing
security interest and lien under the UCC and all other applicable laws in and to
all of Grantor’s right, title and interest in and to the Collateral as security
for the full and timely payment, observance and performance of the Secured
Obligations in accordance with the terms thereof.
 
(b) In furtherance of the intent of the parties hereto and the parties to the
Intercreditor Agreement, the security interests and liens granted hereunder
shall be treated as a severable second priority security interest and lien
granted to Trustee as the collateral agent under the Indenture and, the security
interests and liens granted by Grantor under the Senior Security Agreement shall
be treated as a severable first priority security interest, for the purpose of
determining the relative rights in the Collateral.
 
3. Grantor’s Continuing Obligations.
 
Notwithstanding any provision hereof to the contrary, (a) Grantor shall remain
liable under all contracts and agreements included in the Collateral to which it
is a party or by which it is bound to the extent required therein and shall use
its best efforts to pay, perform and observe all of its liabilities and
obligations thereunder, (b) Trustee shall have no obligation to pay, perform or
observe any of the Grantor’s liabilities or obligations under such contracts and
agreements as a result of exercising its rights under this Agreement or
otherwise and (c) Trustee’s exercise of its rights under this Agreement or
otherwise shall not release Grantor from any of its liabilities or obligations
under such contracts and agreements.
 
4

--------------------------------------------------------------------------------


 
4. Names, Addresses and Locations.
 
(a) Grantor represents and warrants that, except as specified on Schedule IV
hereto or in the SEC Filings, (i) during the five-year period prior to the
execution and delivery of this Agreement, it has not used any name or names
under which it has invoiced account debtors, maintained records concerning
Collateral or otherwise conducted business other than the exact name under which
it has executed this Agreement, (ii) during such five-year period, it has not
entered into any merger, consolidation, corporate reorganization or purchase of
substantial assets in any bulk transfer or other transactions in which the
transferor was not acting in the ordinary course of business and (iii) the
address of Grantor set forth in Section 29 hereof is the address of Grantor’s
chief executive office and is the address at which Grantor keeps all books and
records (in whatever form or medium, including all computer data, software and
source codes) concerning the Collateral and the Proceeds thereof.
 
(b) If Grantor desires to establish a new location for its chief executive
office or a new location for any offices, plants or facilities where any
Collateral or any books or records relating to the Collateral may be kept or to
establish a new name in which it may invoice account debtors, maintain records
concerning the Collateral or otherwise conduct business, it shall first, with
respect to each such new location or name, (i) give Trustee at least 30 days
prior written notice of its intention to do so and provide Trustee with such
information in connection therewith as Trustee may reasonably request and (ii)
if financing statements are on file with respect to any Collateral, take such
action, upon request of Trustee, as may be necessary to maintain at all times
the perfection and priority of the security interests in the Collateral granted
to Trustee hereunder.
 
5. Location of Inventory. Grantor represents and warrants that (a) all of its
Inventory is located at the locations specified on Schedule IV hereto (except to
the extent any such Inventory is in transit or located at Grantor’s job site in
the ordinary course of business), and (b) except as specified on Schedule IV,
none of such locations are leased by Grantor as lessee and none of Grantor’s
Inventory is in the possession of any bailee, warehouseman, processor or other
third party, except for Inventory in transit which is being sold in the ordinary
course of business. All of Grantor’s Inventory shall be kept at all times at the
locations specified on Schedule IV and at no other locations unless such
Inventory is in transit or located at Grantor’s job site in the ordinary course
of business, except upon compliance with the requirements of Section 4(b).
 
6. Location of Equipment. Grantor represents and warrants that (a) all of its
Equipment is located at the locations specified on Schedule IV hereto (except to
the extent any such Equipment is in transit or located at Grantor’s job site in
the ordinary course of business)and (b) except as specified on Schedule IV, none
of such locations are leased by Grantor as lessee and none of Grantor’s
Equipment is in the possession of any bailee, warehouseman, processor or other
third party. All of Grantor’s Equipment shall be kept and maintained at all
times at the locations specified in Schedule IV and at no other locations unless
such Equipment is in transit or located at Grantor’s job site in the ordinary
course of business, except (a) upon compliance with the requirements of Section
4(b) of this Agreement and (b) disposal of obsolete equipment in the ordinary
course of business.
 
5

--------------------------------------------------------------------------------


 
7. Instruments. Grantor represents and warrants that except as specified on
Schedule IV hereto, it does not own or possess any Instruments other than checks
and other drafts received in the ordinary course of business.
 
8. Reserved.
 
9. Filing Requirements; Other Financing Statements. Grantor represents and
warrants that (a) none of its Equipment is covered by any certificate of title,
except for the vehicles specified on Schedule V hereto, (b) none of the
Collateral consists of property subject to any statute or treaty referred to in
Section 9-311 of the UCC (c) none of the Collateral is of a type for which
security interests or liens may be filed under any federal statute, and (d) no
financing statements describing any portion of the Collateral have been filed in
any jurisdiction except for financing statements which have lapsed or have been
terminated and financing statements naming the [other Indenture] and as set
forth on Schedule VI.
 
10. Receivables; Right of Collection.
 
(a) Grantor represents and warrants that the names of the account debtors and
contract obligors, the amounts owing, the due dates and other information with
respect to all Receivables are and shall be correctly stated in all material
respects in all records of Grantor relating thereto and in all invoices and
reports with respect thereto furnished to Trustee by Grantor from time to time.
 
(b) Except as otherwise provided in this Agreement, Grantor shall collect and
enforce, at its expense, all amounts due or hereafter due with respect to all
Receivables in accordance with applicable law and commercially reasonable
practices and procedures. Promptly upon request from Trustee, Grantor shall
deliver to Trustee duplicate copies of all invoices rendered to account debtors
in respect of all Accounts.
 
(c) If an Event of Default shall occur and be continuing or shall exist, Trustee
shall have the right upon written notice to Grantor to collect and dispose of
all Proceeds arising from all Receivables and to apply such Proceeds to the
payment of the Secured Obligations as determined in Trustee’s sole discretion.
At any such time and upon such written notice to Grantor, Trustee may (i) notify
account debtors and contract obligors of the grant to and creation in favor of
Trustee of the security interest in the Receivables and the Proceeds thereof
under this Agreement, (ii) direct such account debtors and contract obligors to
make any payments from time to time due in respect of any such Receivables
directly to Trustee at such places as it directs following acceleration of the
Secured Obligations and (iii) assume entire control over all of the Proceeds of
such Receivables. Trustee, its officers, employees and authorized agents are
hereby irrevocably appointed attorneys-in-fact of Grantor, effective following
the occurrence and during the continuance of an Event of Default, to endorse any
check or draft which may be payable to Grantor in order to collect the
Receivables and any Proceeds thereof, which appointment is irrevocable and
coupled with an interest. Upon receipt of written notice from Trustee of the
revocation of Grantor’s right of collection, Grantor shall promptly remit
directly to Trustee all Proceeds of Receivables then or subsequently in its
possession, and any collections and receipts with respect to such Proceeds and
Receivables shall be held in trust by Grantor for the benefit of Trustee.
 
6

--------------------------------------------------------------------------------


 
(d) Grantor shall not make or agree to make any discount, credit, rebate or
other reduction in the original amount owing on any Receivable or accept in
satisfaction of any Receivable less than the original amount thereof, except
that so long as an Event of Default is not occurring, Grantor may in the
ordinary course of business allow adjustments to the original amount owing on a
Receivable in accordance with its customary and commercially reasonable credit
policies and collection practices in effect from time to time. Except in the
ordinary course of business or with the prior written consent of Trustee in each
case, Grantor shall not make any sale to any customer on a bill and hold,
guaranteed sale, sale or return, sale on approval, consignment or any other
repurchase or return basis, or re-date any invoice or make sales on extended
dating beyond that customary in its industry, or otherwise change the terms of
sale customarily offered to its customers.
 
11. Vehicles; Bailments; Legal Compliance.
 
(a) Grantor shall give Trustee written notice of its acquisition of any vehicle,
tractor or trailer covered by a certificate of title or similar evidence of
ownership acquired form Proceeds of any Collateral, and upon request of Trustee,
Grantor shall promptly execute and deliver any instruments and documents that
may be necessary, or that Trustee may request, in order to perfect its security
interest in all property subject to a certificate of title.
 
(b) If any of Grantor’s Inventory or Equipment is in the possession or control
of any warehouseman or any of Grantor’s processors or other bailees, Grantor
shall notify Trustee and if Trustee so requests, notify such warehousemen,
processors and other bailees in writing (with a copy to Trustee) of Trustee’s
security interest in such property and, upon Trustee’s request, instruct them to
hold all such Inventory and Equipment for Trustee’s account and subject to
Trustee’s instructions. If more than $250,000 in fair market value of the
Inventory and Equipment of Granter is held by any such bailee, Grantor shall
file a financing statement in the appropriate jurisdiction against such bailee
in a form appropriate for the underlying transaction.
 
(c) Grantor represents, warrants and covenants that it has not or will not
produce its Inventory in violation of the Fair Labor Standards Act of 1938 (29
U.S.C. § 201 et. seq.) or in violation of any other applicable law.
 
12. Insurance; Risk of Loss.
 
(a) Grantor shall maintain, at its expense, insurance with respect to the
Collateral against such risks and casualties, in such amounts and with such
insurers as required by the Note. Such insurance policy shall (i) contain a loss
payable clause and a Trustees’ loss payable endorsement in favor of Trustee as
its interest may appear and (ii) provide that at least 30 days prior written
notice of any cancellation or lapse of such policy must be given to Trustee by
the insurer. The risk of loss of, damage to or destruction of the Inventory,
Equipment and other Collateral shall be on the Grantor.
 
7

--------------------------------------------------------------------------------


 
(b) If Grantor fails to obtain and keep in full force and effect the insurance
coverage required by the Note or fails to pay the premiums therefor when due,
Trustee may (but shall not be obligated to) do so for the account of Grantor
(without waiving or releasing any obligation or default of Grantor hereunder),
and the cost thereof shall be added to the Secured Obligations and shall be
payable upon demand with interest accruing thereon at the Default interest rate
provided from the Notes (the "Default Interest Rate").
 
13. Rights in Collateral.
 
(a) Other than the liens set forth on Schedule VI, Grantor represents, warrants
and covenants that it has and shall have at all times valid title to all
Collateral, free and clear of all liens, claims, charges and encumbrances
(except for Permitted Liens), and Grantor shall defend such title against the
claims and demands of all other Persons. Other than for the Stock Rights,
vehicles and bank accounts, Grantor represents and warrants that this Agreement
creates a valid security interest in the Collateral which, upon filing of proper
financing statements in the jurisdictions and the taking of all other steps
regarding perfection specified on Schedule VII attached hereto, shall constitute
a valid perfected lien on and security interest in the Collateral, subject only
to Permitted Liens which are accorded priority. Grantor represents and warrants
that to the best of Grantor’s knowledge, except as previously disclosed, all
Receivables are valid, binding and enforceable in accordance with their
respective terms and that no party to any Receivable is in default with respect
thereto, except to the extent of allowances for uncollectible accounts reflected
on the financial statements of Grantor in accordance with generally accepted
accounting principles consistently applied.
 
(b) Except for dispositions permitted by the Indenture or in the ordinary course
of business, Grantor shall not sell, transfer, assign, convey or otherwise
dispose of, or extend, amend, terminate or otherwise modify any term or
provision of, any Collateral, any interest therein or any Proceeds thereof, nor
waive or release any right with respect thereto, without, the prior written
consent of Trustee.
 
(c) Grantor assumes full responsibility for taking any and all steps to preserve
its rights with respect to the Collateral against all prior parties. Trustee
shall be deemed to have exercised reasonable care in the preservation and
custody of the portion of the Collateral as may be in Trustee’s possession if
Trustee takes such action as is required by applicable law and as Grantor shall
reasonably request in writing; provided that such requested action shall not, in
the judgment of Trustee, impair Trustee’s prior security interest in such
Collateral or its rights in or the value of such Collateral, and provided
further that such written request is received by Trustee in sufficient time to
permit Trustee to take the requested action. In the absence of such written
request, Trustee shall be deemed to have exercised reasonable care in the
custody and preservation of the Collateral in its possession if the Collateral
is accorded treatment substantially equal to that which Trustee accords its own
property.
 
8

--------------------------------------------------------------------------------


 
14. Records. With respect to Collateral in which it has rights or interests,
Grantor shall at all times maintain accurate and complete records with respect
to each item of Collateral constituting fixed assets, shall keep aggregate
records regarding Inventory or Receivables, and shall otherwise keep books and
records in accordance with the terms of the Indenture.
 
15. Taxes and Charges. Grantor shall pay and discharge all taxes, levies and
other impositions levied on any Collateral in which Grantor has rights or
interests, in accordance with the terms of the Indenture, unless such failure to
pay would not have a material adverse effect on the market value of the
Collateral or if Grantor contest such tax, levy or imposition. If Grantor shall
fail to do so, Trustee may (but shall not be obligated to) pay such taxes,
levies or impositions for the account of Grantor (without waiving or releasing
any obligation or default by Grantor hereunder), and the amount thereof shall be
added to the Secured Obligations and shall be payable upon demand with interest
accruing at the Default Interest Rate.
 
16. Preservation and Protection of Security Interest. Except as otherwise
provided herein, Grantor shall use its best efforts to diligently preserve and
protect Trustee’s security interest in the Collateral in which Grantor has
rights or interests and Borrower shall, at its expense, cause such security
interest in such Collateral, other than the, vehicles and bank accounts (until
required herein) owned by the Borrower to be perfected and continue perfected so
long as the Secured Obligations or any portion thereof are outstanding and
unpaid (including, without limitation, by means of the delivery of all
instruments, documents of title and securities to Trustee with endorsements and
documents of transfer satisfactory to Trustee), and for such purposes, Grantor
shall from time to time at Trustee’s request and at its expense file or record,
or cause to be filed or recorded, such instruments, documents and notices
(including, without limitation, financing statements and continuation
statements) as Trustee may deem necessary or advisable from time to time to
perfect and continue perfected such security interests during the period, in
accordance with the foregoing provision, that each Grantor has the obligation to
cause such security interest to be perfected. Grantor shall do all such other
acts and things and shall execute and deliver all such other instruments and
documents (including, without limitation, further security agreements, pledge
agreements, pledges, endorsements, assignments and notices) as Trustee may deem
necessary or advisable from time to time to perfect and preserve the priority of
Trustee’s security interest in the Collateral, as a perfected security interest
in the Collateral (except as otherwise provided herein), prior to the rights of
any other secured party or lien creditor, except with respect to Permitted
Liens, which are accorded priority or as contemplated in the Intercreditor
Agreement. Trustee, and its officers, employees and authorized agents, or any of
them, are hereby irrevocably appointed the attorneys-in-fact of Grantor to do,
at Grantor’s expense, all acts and things which Trustee may deem necessary or
advisable to preserve, perfect and continue perfected Trustee’s security
interest in the Collateral (including, without limitation, the signing of
financing, continuation or other similar statements and notices on behalf of
Grantor), which appointment is irrevocable and coupled with an interest.
 
17. Federal Claims. Grantor shall notify Trustee of any Collateral which
constitutes a claim against the United States government or any instrumentality
or agency thereof, the assignment of which claim is governed by federal law.
Upon the request of Trustee, Grantor shall at its expense take all actions
required to comply, to Trustee’s satisfaction, with the Assignment of Claims Act
of 1940, as amended, or any similar applicable law, with respect to any such
Collateral having a value in excess of $10,000.
 
9

--------------------------------------------------------------------------------


 
18. Intercreditor Agreement. The Trustee hereby acknowledges and agrees that the
exercise of remedies pursuant to paragraph 19 hereof and all other provisions of
this Agreement are, and shall at all times be, subject to the limitations on the
Trustee’s remedies set forth in the Intercreditor Agreement.
 
19. Remedies on Default. Subject to the terms and conditions set forth in the
Intercreditor Agreement:
 
(a) If any Event of Default shall occur and be continuing or shall exist,
Trustee may (i) to the full extent permitted by law, take possession and control
of all or any part of the Collateral and Proceeds thereof and the books and
records pertaining thereto, with or without judicial process, and (ii) after ten
days prior written notice, proceed to exercise one or more of the rights and
remedies accorded to a secured party by the UCC and otherwise by law or by the
terms of the Indenture or this Agreement. Trustee’s rights and remedies shall
include, without limitation, the power to (i) sell, lease, assign or otherwise
dispose of and deliver all or any portion of the Collateral at public or private
sale or sales at such place and time and on such terms as Trustee may see fit
(subject to the requirements, including commercial reasonableness, of applicable
law), (ii) endorse in the name of Grantor any Instrument representing
Collateral, (iii) prosecute claims and legal actions regarding Accounts, other
Receivables and General Intangibles, (iv) perform any agreement or contract
which constitutes Collateral and (v) sell, assign, license, sublicense or
otherwise dispose of, all right, title and interest in and to any General
Intangibles included in the Collateral (including, without limitation,
assignments, recordings, registrations and applications therefor in the United
States Patent and Trademark Office, the United States Copyright Office or any
similar domestic or foreign office or agency) and for the purpose of recording,
registering and filing of, or accomplishing any other formality with respect to
the foregoing, execute and deliver any and all agreements, documents,
instruments of assignment or other papers necessary or advisable to effect such
purpose. Without precluding any other methods of sale, the sale of Collateral
shall be deemed to have been made in a commercially reasonable manner if
conducted in conformity with reasonable commercial practices of secured lenders
disposing of similar property, but in any event, Trustee may sell the Collateral
on such terms as Trustee may choose without assuming any credit risk and without
any obligation to advertise or give notice of any kind not expressly required
under this Agreement or by the UCC or otherwise. All of the rights and remedies
of Trustee under this Agreement shall be cumulative and not exclusive of other
rights and remedies which it otherwise would have, whether under the Indenture,
the UCC or otherwise. After the occurrence of an Event of Default, promptly upon
the request of Trustee, Grantor shall assemble so much of the Collateral
(including, without limitation, all books and records relating thereto) in its
possession as is capable of physical delivery and make the same available to
Trustee at such locations designated by Trustee reasonably convenient to both
parties and shall permit Trustee, or Trustee’s representatives and agents, to
enter any premises where all or any part of the Collateral, or the books and
records relating thereto, or both, are located, to take possession of all or any
part of the Collateral and to remove all or any part of the Collateral. The
right of Trustee to have the Collateral assembled and made available to it is of
the essence of this Agreement, and Trustee may, at its election, enforce such
right by a bill in equity for injunctive relief for specific performance.
Trustee shall not be under any obligation to marshal any assets in favor of
Grantor or any other Person or against or in payment of all or any of the
Secured Obligations.
 
10

--------------------------------------------------------------------------------


 
(b) Grantor agrees that in any sale of any of the Collateral, Trustee is
authorized to comply with any limitation or restriction in connection with such
sale which it is advised by its counsel is appropriate (i) to avoid violation of
applicable law, or (ii) to obtain any required approval of such sale or of a
purchase of such sale by any governmental regulatory authority or official.
Grantor further agrees that such compliance shall not result in any such sale
being deemed not to have been made in a commercially reasonable manner, nor
shall Trustee be liable or accountable to Grantor for any discount allowed by
reason of the fact that any Collateral is sold in compliance with any such
limitation or restriction.
 
(c) If any Event of Default shall occur and be continuing or shall exist,
Trustee shall have the right, in addition to all other rights and remedies
available to it hereunder or otherwise, without notice to Grantor, to set-off
against and to appropriate and apply to the unpaid balance of the Notes and all
other Secured Obligations, any obligations owing to Grantor by Trustee and any
funds held in any manner for the account of Grantor by Trustee, and Trustee is
hereby granted a security interest in and lien on all such obligations for such
purpose. Such set-off rights shall exist whether or not Trustee shall have made
any demand under this Agreement, the Indenture or any other Secured Obligations
and whether the Notes and such other obligations are matured or unmatured.
 
20. Further Funding; Expansion Debt. Section 4.09 of the Indenture provides that
Borrower may incur certain additional debt (herein called Expansion Debt as also
defined in the Indenture) for the purpose of acquiring or constructing certain
additional assets (herein called Expansion Assets as also defined in the
Indenture). In the event that such Expansion Debt is incurred in accordance with
the limitations of Section 4.09 of the Indenture but not issued in a manner that
makes it part of the Indenture, as amended or modified, or issued under the
Indenture but otherwise incurred with a separate lender, then Trustee agrees to
release the security interest in the Secondary Equipment and Secondary Inventory
not comprising the Rigs and, if required by the subsequent lender, the Stock
Rights but only to the extent related to the Secondary Equipment and Secondary
Inventory being released.
 
21. Application of Proceeds. Any Collateral or Proceeds of the Collateral
received or realized upon at any time by Trustee shall be applied in the manner
set forth in the Note (or if not so set forth, in a manner acceptable to, and at
the election of, the Trustee). If the Proceeds of the Collateral together with
the proceeds of any other collateral granted to Trustee by Borrower to secure
the Secured Obligations, and of any sales or other dispositions thereof, shall
be insufficient to fully discharge and satisfy the Secured Obligations, Borrower
shall be liable for the deficiency, and if a surplus results after lawful
application of such proceeds, either the Borrower or any other Grantor, to the
extent such party has an entitlement to any such surplus.
 
22. Bank Accounts. After the date of this Agreement, at the request of Trustee,
Grantor shall execute and deliver to Trustee a depository account agreement or
blocked account agreement, in form and substance reasonably satisfactory to
Trustee and Grantor and accompanied by an appropriate executed acknowledgment,
with respect to each bank or other financial institution where Grantor maintains
accounts so that Trustee shall have control over the bank account upon the
occurrence and continuance of an Event of Default, thereafter the Bank Account
shall be subject to the terms of such depository account agreement of blocked
account agreement.
 
11

--------------------------------------------------------------------------------


 
23. Continuing Validity of Obligations.
 
(a) The agreements and obligations of the Grantor hereunder are continuing
agreements and obligations and are absolute and unconditional irrespective of
the genuineness, validity or enforceability of the Notes or any other instrument
or instruments now or hereafter evidencing the Secured Obligations or any part
thereof or of this Agreement or any other agreement or agreements now or
hereafter entered into by Trustee and Grantor pursuant to which the Secured
Obligations or any part thereof is issued or of any other circumstance which
might otherwise constitute a legal or equitable discharge of such agreements and
obligations other than payment in full of the Secured Obligations.
 
(b) Without limitation upon the foregoing, such agreements and obligations of
Grantor shall continue in full force and effect as long as the Secured
Obligations or any part thereof remains outstanding and unpaid and shall remain
in full force and effect without regard to and shall not be released, discharged
or in any way affected by (i) any renewal, refinancing or refunding of the
Secured Obligations in whole or in part, (ii) any extension of the time of
payment of the Notes or other instrument or instruments now or hereafter
evidencing the Secured Obligations or any part thereof, (iii) any amendment to
or modification of the terms of the Notes or other instrument or instruments now
or hereafter evidencing the Secured Obligations or any part thereof or any other
agreement or agreements now or hereafter entered into by Trustee and Grantor
pursuant to which the Secured Obligations or any part thereof is issued or
secured, or (iv) any substitution, exchange or release of, or failure to
preserve, perfect or protect, or other dealing in respect of, the Collateral or
any other property or any security for the payment of the Secured Obligations or
any part thereof.
 
(c) To the extent that Grantor makes a payment or payments to Trustee or Trustee
receives any payment or proceeds of the Collateral, which payment or proceeds or
any part thereof are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to Grantor or a trustee,
receiver or any other party under any bankruptcy law, state or federal law,
common law or equitable cause of action, then, to the extent of such payment or
proceeds, the Secured Obligations or portion thereof intended to be satisfied
and this Agreement shall be revived and continue in full force and effect, as if
such payment or proceeds had not been received by such party.
 
24. Defeasance. Upon payment in full of the Secured Obligations, this Agreement
shall terminate and be of no further force and effect (except for the provisions
of Sections 25 hereof which shall survive), and in such event Trustee shall, at
Grantor’s expense and without recourse, representation or warranty, redeliver
and reassign to Grantor the Collateral and take all action necessary to
terminate Trustee’s security interest in the Collateral. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
12

--------------------------------------------------------------------------------


 
25. Indemnification and Expenses. Grantor shall indemnify and hold harmless
Trustee from and against any and all claims and losses arising out of or
attributable to this Agreement, the Notes and all other related agreements, and
the granting to Trustee of a security interest and lien in the Collateral
hereunder, except claims and losses arising from Trustee’s breach hereof or
Trustee’s gross negligence or willful misconduct. Grantor shall, jointly and
severally, pay Trustee on demand the amount of any out-of-pocket expenses
(including, without limitation, reasonable attorneys’ fees and other legal
expenses) incurred by Trustee in connection with the enforcement of this
Agreement, the Indenture and the Notes and as otherwise provided in this
Agreement with interest accruing thereon at the Default Interest Rate.
 
26. Saving Clause. Notwithstanding any other provision contained in this
Agreement or the Notes, the aggregate interest rate per annum charged with
respect to the Notes (including all charges and fees deemed to be interest
pursuant to applicable law) shall not exceed the maximum rate per annum
permitted by applicable law. In the event that the aggregate interest rate per
annum payable with respect to the Notes (including all charges and fees deemed
to be interest under applicable laws) exceeds the maximum legal rate, Borrower
shall only pay Trustee interest at the maximum permitted rate, and Borrower
shall continue to make such interest payments at the maximum permitted rate
until all such interest payments and other charges and fees payable hereunder
(in the absence of such legal limitations) have been paid in full.
 
27. Modifications, Amendments or Waivers. The provisions of this Agreement may
be modified, amended or waived, but only by a written instrument signed by
Grantor and the Trustee.
 
28. No Implied Waivers; Cumulative Remedies; Writing Required. No delay or
failure of Trustee in exercising any right, power or remedy under this Agreement
or the Indenture shall affect or operate as a waiver thereof, nor shall any
single or partial exercise thereof or any abandonment or discontinuance of steps
to enforce such a right, power or remedy preclude any further exercise thereof
or of any other right, power or remedy. The rights and remedies of Trustee under
this Agreement and the Indenture are cumulative and not exclusive of any rights
or remedies which it would otherwise have, including, without limitation, any
rights and remedies under any other agreement. Any waiver, permit, consent or
approval of any kind or character on the part of Trustee of any breach or
default or any such waiver of any provision or condition of this Agreement and
the Indenture must be in writing and shall be effective only to the extent in
such writing specifically set forth.
 
29. Notices. All notices, requests, demands, waivers and other communication
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if (a) delivered personally, (b) mailed
by first-class, certified mail, return receipt, postage prepaid, or (c) sent by
next-day or overnight mail or delivery or (d) sent by telecopy (with electronic
confirmation of receipt) or telegram.
 
If to the Trustee:


Bank of the Ozarks
12615 Chenal Parkway
Little Rock, AR 72211
Attention: Shelia Mayden, Senior Vice President
 
13

--------------------------------------------------------------------------------


 
with a copy, which will 
not constitute notice to 
the Trustee, to:


Jack Nelson Jones Fink Jiles & Gregory, P.A.
425 West Capitol Avenues, Suite 3400
Little Rock, AR 72201
Attention: Joe Gregory
 
If to the Borrower:


Forster Drilling Corporation
Attn: W. Scott Thompson
2425 Fountainview Drive, Suite 305
Houston, Texas 77057


with a copy, in each case, which will
not constitute notice to
Grantor, to:


Brewer & Pritchard, PC
Attn: Thomas C. Pritchard
3 Riverway, Suite 1800
Houston, Texas 77056


or, in each case, at such other address as may be specified in writing to the
other parties.
 
All such notices, requests, demands, waivers and other communications shall be
deemed to have been received (a) if by personal delivery on the date after such
delivery, (b) if by certified mail, on the seventh business day after the
mailing thereof, (c) if by next-day or overnight mail or delivery, on the day
delivered, (d) if by telecopy or telegram, on the next day following the day on
which such telecopy or telegram was sent, provided that a copy is also sent by
certified or registered mail.
 
30. Survival. All representations, warranties, covenants and agreements of
Grantor contained herein or made in writing in connection herewith shall survive
the execution and delivery of this Agreement and the issuance of the Notes.
 
31. Governing Law; Waivers and Jurisdiction.
 
(a) Governing Law. This Agreement shall in all respects be governed by, and
construed and enforced in accordance with, the laws of the State of Texas,
without giving effect to any choice of law or conflict of law rules or
provisions (whether of the State of Texas or any other jurisdiction) that would
cause the application of the laws of any jurisdiction other than the State of
Texas, except that the filing, perfection, effect of perfection and enforcement
of security interests and liens in other jurisdictions shall be governed by the
laws of the applicable jurisdictions in accordance with the UCC.
 
14

--------------------------------------------------------------------------------


 
(b) Waivers. To the extent permitted by law, Grantor hereby waives personal
service of any and all process upon them and consent that all such service of
process be made by certified mail (with return receipt) directed to them at
their addresses set forth in Section 29 hereof, and service so made shall be
deemed to be completed on the seventh Business Day after the same shall have
been deposited in the U.S. mails, postage prepaid. In addition, Grantor hereby
waives, to the extent permitted by law, trial by jury, any objections based on
forum non conveniens and any objections to venue of any action arising out of,
connected with, related to or incidental to the transactions contemplated by or
the relationships established in connection with this Agreement.
 
(c) Exclusive Jurisdiction. All disputes among or between Trustee and Grantor
arising out of, connected with, related to or incidental to the transactions
contemplated by or the relationship established between them in connection with
this Agreement and whether arising in contract, tort, equity or otherwise, shall
be resolved only by state or federal courts located in the State of Texas,
Harris County, and Grantor hereby consents and submits to the jurisdiction of
any state or federal court located within such county and state. Trustee and
Grantor acknowledge, however, that any appeals from those courts may be required
to be heard by a court located outside the State of Texas, Harris County.
Grantor waives in all disputes any objections that they may have to the location
of the court considering the dispute. Nothing in this Section 31 shall affect
the right of Trustee to serve legal process in any other manner permitted by law
or affect the right of Trustee to bring any action or proceeding against Grantor
or its property in the courts of any other jurisdiction.
 
32. Herein, etc. Words such as “herein,” “hereunder,” “hereof” and the like
shall be deemed to refer to this Agreement as a whole and not to any particular
document or Article, Section or other portion of a document.
 
33. Severability. Whenever possible, each prevision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law in any jurisdiction, such provision shall be ineffective
only to the extent of such prohibition or invalidity, without invalidating any
other provision of this Agreement.
 
34. Headings. Section and subsection headings in this Agreement are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.
 
35. Counterparts. This Agreement may be executed in any number of counterparts
and by either party hereto on separate counterparts, each of which, when so
executed and delivered, shall be an original, but all such counterparts shall
together constitute one and the same instrument.
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


BANK OF THE OZARKS
   
By: 
 
/s/ Shelia Mayden
Its: Sr. Vice President
   
FORSTER DRILLING CORPORATION
   
By:
 
/s/ Fred Forster III
Name:
Fred Forster III
Title:
President
   
FORSTER DRILLING, INC.
   
By:
 
/s/ W. Scott Thompson
Name:
W. Scott Thompson
Title:
Secretary
   
FORSTER TOOL & SUPPLY, INC.
   
By:
 
/s/ W. Scott Thompson
Name:
W. Scott Thompson
Title:
Secretary
 
 
FORSTER EXPLORATION
& PRODUCTION, INC.
   
By:
 
/s/ W. Scott Thompson
Name:
W. Scott Thompson
Title:
Secretary

 
Schedule to Subordinated Security Agreement
 

--------------------------------------------------------------------------------


 